EXHIBIT 99.1 [ PRESSRELEASE www.HelixESG.com Helix Energy Solutions Group, Inc. ·400 N. Sam Houston Parkway E., Suite 400·Houston, TX77060-3500· 281-618-0400·fax: 281-618-0505 For Immediate Release11-009 Date:April 25, 2011 Contact:Stephen Powers Director, Finance & Investor Relations Helix Reports First Quarter 2011 Results HOUSTON, TX – Helix Energy Solutions Group, Inc. (NYSE: HLX) reported net income of $25.9 million, or $0.24 per diluted share, for the first quarter of 2011 compared with a net loss of $17.9 million, or $(0.17) per diluted share, for the same period in 2010, and a net loss of $49.8 million, or $(0.48) per diluted share, in the fourth quarter of 2010. Owen Kratz, President and Chief Executive Officer of Helix, stated, “While weakness in the subsea construction market in the Gulf of Mexico remains a challenge for our Contracting Services business,increased oil production combined with higher oil prices resulted in increased earnings and cash flow for Helix.Consistent with our higher earnings and cash flow, our liquidity position increased to $837 million at March 31, 2011 from $787 million at December 31, 2010.Separately, efforts to make our containment system, the Helix Fast Response System, available to producers in the Gulf of Mexico have begun to pay off in the permitting process.Six deepwater drilling permits referencing our containment system have been approved since late February, and we are optimistic that permitting activity will continue to increase.Consistent with improving activity levels for our Contracting Services business as well as the higher commodity price environment, we are upgrading our earnings outlook for 2011.” * Summary of Results (in thousands, except per share amounts and percentages, unaudited) Three Months Ended March 31, December 31, Revenues $ $ $ Gross Profit : Operating (1) $ $ $ 27
